DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communication dated 12/02/2019.  Claims 1-17 are pending in the application.

Information Disclosure Statement
The information disclosure statements filed 12/02/2019 and 06/01/2020 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  They have been considered and placed in the application file.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,517,069. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationales.
Instant Application Claim 1 Claims
‘096 Patent Claim 1 Claims
An apparatus, comprising: a memory comprising instructions; and one or more processors in communication with the memory, wherein the one or more processors execute the instructions to perform steps of:
An apparatus, comprising: a processor; and a non-transitory computer readable storage medium storing a program for execution by the processor, the program causes the apparatus to:
receiving one or more pieces of first downlink control information from a base station, wherein each of the one or more pieces of first downlink control information carries a downlink assignment index, and at least one of the one or more pieces of first downlink control information further carries a total downlink assignment index;  
receive a plurality of pieces of first downlink control information sent by a base station, wherein the plurality of pieces of first downlink control information carry downlink assignment indexes, and wherein at least one piece of the plurality of pieces of first downlink control information further carries a total downlink assignment index;  
generating a hybrid automatic repeat request response message according to the total downlink assignment index and the downlink assignment index of each of the one or more pieces of first downlink control information; and
generate a hybrid automatic repeat request response message according to the total downlink assignment index, the downlink assignment indexes of the plurality of pieces of first downlink control information; and
sending the hybrid automatic repeat request response message to the base station,

wherein each downlink assignment index indicates an index of a physical downlink shared channel corresponding to a piece of first downlink control information carrying a respective downlink assignment index, or indicates an index of a physical downlink control channel indicating downlink semi-persistent scheduling release, or indicates an index of the physical downlink shared channel corresponding to the piece of first downlink control information carrying the respective downlink assignment index and the physical downlink control channel indicating downlink semi-persistent scheduling release, and the total downlink assignment index is a quantity of physical downlink shared channels corresponding to a total quantity of pieces of downlink control information sent by the base station to the apparatus, the total quantity of pieces of downlink control information comprising the one or more pieces of first downlink control information received by the apparatus, or is a quantity of physical downlink control channels indicating downlink semi-persistent scheduling release, or is a sum of the quantity of the physical downlink shared channels corresponding to the total quantity of pieces of downlink control information and the quantity of physical downlink control channels indicating downlink semi-persistent scheduling release.
wherein the downlink assignment indexes indicate indexes of the physical downlink shared channels corresponding to the plurality of pieces of first downlink control information carrying the downlink assignment indexes and physical downlink control channels indicating downlink semi-persistent scheduling release; wherein the total downlink assignment index is a sum of a quantity of physical downlink shared channels corresponding to the plurality of pieces of first downlink control information and a quantity of physical downlink control channels indicating downlink semi-persistent scheduling release; and

 send the hybrid automatic repeat request response message to the base station ; or 


Rationales:
From the above claim comparison, one can see that claim 1 of the instant application claims variously and essentially the same limitations as those in claim 1 of the ‘096 patent.  There are differences between the claims depicted in the bolded words and the strike-through words and they are deemed obvious as followings.
Pertaining the difference depicted in the bolded words, it appears to be using different wording but meaning is the same.  It is obvious to those skilled in the art of claim drafting to do so with a motivation to seek a well-rounded protection for a disclosed invention in a later-filed application.
Pertaining the difference depicted in the strike-through words, it appears to be broadening claim by omitting limitation.  Unfortunately, it has been held that the In re Karlson, 136 USPQ 184(CCPA).  Also note Ex Parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference whose function is not needed would be an obvious variation.
As per dependent claims 2-5, they are deemed obvious over the dependent claims 2-5 of the ‘096 patent for the same rationales applied to base claim as discussed above.

Instant Application Claim 6 Claims
‘096 Patent Claim 6 Claims
An apparatus, comprising: a memory comprising instructions; and one or more processors in communication with the memory, wherein the one or more processors execute the instructions to perform steps of:
An apparatus, comprising: a processor; and a non-transitory computer readable storage medium storing a program for execution by the processor, the program causes the apparatus to:
sending one or more pieces of downlink control information to user equipment, wherein each of the one or more pieces of downlink control information carries a downlink assignment index, and at least one of the one or more pieces of downlink control information further carries a total downlink assignment index;  
send a plurality of pieces of downlink control information to a user equipment, wherein the plurality of pieces of downlink control information carry downlink assignment indexes, and wherein at least one piece of the plurality of pieces of downlink control information 
from the user equipment according to the total downlink assignment index, and the downlink assignment index of each of the one or more pieces of downlink control information;  and
receive a hybrid automatic repeat request response message sent by the user equipment according to the total downlink assignment index, according to the downlink assignment indexes of the plurality of pieces of downlink control information, ; and
obtaining, according to the hybrid automatic repeat request response message, response information for a physical downlink shared channel corresponding to each of the one or more pieces of downlink control information,
obtain, according to the hybrid automatic repeat request response message, response information for a physical downlink shared channel corresponding to the plurality of pieces of downlink control information; and
wherein each downlink assignment index indicates an index of a physical downlink shared channel corresponding to a piece of the one or more pieces of downlink or indicates an index of a physical downlink control channel indicating downlink semi-persistent scheduling release, or indicates an index of the physical downlink shared channel corresponding to the piece of the one or more pieces of downlink control information carrying the respective downlink assignment index and the physical downlink control channel indicating downlink semi-persistent scheduling release; and
indicate indexes of the physical downlink shared channels corresponding to the plurality of pieces of downlink control information carrying the downlink assignment indexes and a physical downlink control channel indicating downlink semi-persistent scheduling release;  
a quantity of physical downlink shared channels corresponding to the one or more pieces of downlink control information, or a quantity of physical downlink control channels indicating downlink semi-persistent scheduling release, or a sum of the quantity of physical downlink shared channels 
a sum of a quantity of the physical downlink shared channels corresponding to the plurality of pieces of downlink control information and a quantity of physical downlink control channels indicating downlink semi-persistent scheduling release;  


Rationales:
From the above claim comparison, one can see that claim 6 of the instant application claims variously and essentially the same limitations as those in claim 6 of the ‘096 patent.  There are differences between the claims depicted in the bolded words and the strike-through words and they are deemed obvious as followings.
Pertaining the difference depicted in the bolded words, it appears to be using different wording but meaning is the same.  It is obvious to those skilled in the art of claim drafting to do so with a motivation to seek a well-rounded protection for a disclosed invention in a later-filed application.
Pertaining the difference depicted in the strike-through words, it appears to be broadening claim by omitting limitation.  Unfortunately, it has been held that the omission of an element and its function is an obvious expedient if the remaining In re Karlson, 136 USPQ 184(CCPA).  Also note Ex Parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference whose function is not needed would be an obvious variation.
As per dependent claims 7-10, they are deemed obvious over the dependent claims 7-9 of the ‘096 patent for the same rationales applied to base claim as discussed above.
As per group claims 11-17, the claims appear to call for a method having limitations variously and essentially mirrored those of apparatus claims 1-5.  Thus, they are deemed obvious over group claims 1-5 of the ‘096 patent for the same rationales applied to group claims 1-5 as discussed above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-11, and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al (US 2012/0320805) (hereinafter “Yang”).
Regarding claim 1, in accordance with Yang reference entirety, Yang discloses an apparatus (Fig. 33; UE (120)), comprising:  a memory (124) comprising instruction; and one or more processors (122) in combination with the memory (124) (para [0299], details of UE 120 is described to include a processor 122, a memory 124 stored various operations related to operations of the processor 122), wherein the one or more processor (122) execute the instructions to perform the steps of (numerous methods for preventing ACK/NACK generation errors encountered when the UE has miss a PDCCH under carrier aggregation is discussed in para [0137] and thereinafter.  Given the broadest reasonable interpretation in consisting with the specification, the disclosure reads on the  claimed limitations in the present condition hereinbelow): 
receiving one or more pieces of first downlink control information (DCI) from a base station (BS), wherein each of the one or more pieces of the first downlink instruction (DCI) ((order value of PDCCH) or (the Counterpart PDSCH)) carries a downlink assignment indexes (DAI), and at least one of the one or more pieces of first downlink control information (DCI) further carries a total downlink assignment index (total number of PDCCHs) (Fig. 16 and para [0150], it is disclosed Method for Indicating the Order Value of PDCCH (or the Counterpart PDSCH) Transmitted to UE and a Total Number of PDCCHs (or the Counterpart PDDSCHs) Through Each PDCCH.  Or para [0151] and thereinafter, it is disclosed in details that the UE can be informed of not only a total number of PDCCHs (or corresponding PDSCHs) transmitted to one UE during a specific time interval but also the order value of each PDCCH (or each PDSCH), through each PDCCH.  The order value of PDCCH and a total number of PDCCHs may be indicated through a DAI of PDCCH.  Moreover, para [0128] and thereinafter, DAI is also further elaborated to contain a DCI transmitted through a PDCCH.  In other words, the disclosure thereat teaches each piece of DCI carries a DAI value and a total DAI value in a manner in consisting with the specification of the present invention and as claimed);  
ACK/NACK information of PDSCH(s)) according to the total downlink assignment index (total DAI), the downlink assignment indexes (DAI) of each of the one or more pieces of first downlink control information (DCI) (Fig. 16 and para [0153] and thereinafter, it is further disclosed in verbatim it may be possible to transmit only ACK/NACK of the actually transmitted PDCCH/PDSCH. In addition, in case that a PDCCH requiring acknowledgement of PDCCH detection exists, a total sum of PDCCHs (i.e., all PDCCHs causing a UL ACK/NACK response) and the order value of the corresponding PDCCH may be contained in a DAI of the corresponding PDCCH. A representative example of a PDCCH requiring acknowledgement of PDCCH detection is a PDCCH (i.e., SPS release PDCCH) indicating SPS release); and 
sending the hybrid automatic repeat request response message to the base station (Fig. 16 and para [01532], it is also disclosed the UE can transmit ACK/NACK information of PDSCH(s) scheduled by the corresponding PDSCH(s));  
wherein each downlink assignment index (DCI) indicates an index of a physical downlink shared channel (PDSCH) corresponding to a piece of first downlink control information (DCI) carrying a respective the downlink assignment index (DAI), or indicates an index of the physical downlink control channel (PDCCH) indicating downlink semi-persistent scheduling release (SPS), or indicates an index of the physical downlink shared channel (PDSCH) corresponding to the piece of first downlink control information (DCI) carrying the respective downlink assignment index (DAI) and the physical downlink control channel (PDCCH) indicating downlink semi-persistent scheduling release (SPS) (para [0152] to [0153] and thereinafter, it is also discussed the order value of PDCCH and a total number of PDCCHs may be indicated through a DAI of PDCCH.  In addition, in case that a PDCCH requiring acknowledgement of PDCCH detection exists, a total sum of PDCCHs and the order value of the corresponding PDCCH may be contained in a DAI of the corresponding PDCCH); and 
the total downlink assignment index (total DAI) is a quantity of physical downlink shared channels (PDSCHs) corresponding to a total quantity of pieces of downlink control information(DCI) sent by the base station to the apparatus, the total quantity of pieces of downlink control information comprising the one or more pieces of first downlink control information received by the apparatus, or is a quantity of physical downlink control channels (PDCCHs) indicating downlink semi-persistent scheduling release (SPS), or is a sum of the quantity of physical downlink shared channels (PDSCHs) corresponding to the total quantity of pieces of downlink control information (DCI) and a quantity of physical downlink control channels (PDCCHs) indicating downlink semi-persistent scheduling release (SPS) (para [0152] to [0153] and thereinafter, it is also discussed the order value of PDCCH and a total number of PDCCHs may be indicated through a DAI of PDCCH.  In addition, in case that a PDCCH requiring acknowledgement of PDCCH detection exists, a total sum of PDCCHs and the order value of the corresponding PDCCH may be contained in a DAI of the corresponding PDCCH.  A presentative example of a PDCCH requiring acknowledgement of PDCCH detection is PDCCH (i.e., SPS release PDCCH) indicating SPS release).
Regarding claim 3, in addition to features recited in base claim 1 (see rationales discussed above), Yang also discloses wherein the steps further comprise: obtaining para [0151] and thereinafter, it is also disclosed in case that a PDCCH requiring acknowledgement of PDCCH detection exists, a total sum of PDCCHs (i.e., all PDCCHs causing a UL ACK/NACK response) and the order value of the corresponding PDCCH).
Regarding claim 4, in addition to features recited in base claim 1 (see rationales discussed above), Yang also discloses wherein, in each of the one or more pieces of first downlink control information, a quantity of bits occupied by the total downlink assignment index is 2, and a quantity of bits occupied by the respective downlink assignment index is 2 (para [0146] and thereinafter, example of teaching as following: “ BS transmits one or more PDCCHs to a UE within one subframe, the BS may inform the UE of the order value of each PDCCH transmitted within the corresponding subframe. The PDCCH order value may be indicated by a DAI of a PDCCH. For example, provided that the BS transmits 3 PDCCHs to the UE within one subframe, the BS may indicate the value of 0, 1 or 2 ( or 1, 2 or 3) through each PDCCH. The PDCCH order may be determined according to a CCE index, the frequency order of CC through which a PDSCH is transmitted, or the order of carrier indication field (CIF) values of CC.” In addition, para [0250] and thereinafter, it is further disclosed as: “a method for configuring a UL DAI state under a UL DAI composed of a limited number of bits (e.g., 2 bits). For example, when considering the case in which DL SFs and UL SFs are aggregated in the ratio of 'DL SF:UL SF=4: 1' in the TDD system, information mapped to a UL DAI can express up to 5 states (i.e., 0, 1, 2, 3, and 4) (i.e., a maximum value among the numbers of PDSCHs transmitted per CC or a maximum value among the numbers of DL grant PDCCHs transmitted per CC). However, if the DAI field is composed of 2 bits, the number of bits is insufficient. Therefore, it is necessary to overlap the UL DAI states, and it is also necessary to define the UE operation for the overlapped UL DAI states.”).
 Regarding claim 5, in addition to features recited in base claim 1 (see rationales discussed above), Yang also discloses wherein the total downlink assignment index is represented using a status (UL DAI state), and the status is obtained by obtaining a remainder of the total downlink assignment index divided by a status quantity corresponding to a quantity of bits occupied by the total downlink assignment index (UL DAI state is exemplified in para [0250] to [0261] in reference to TABLES 8-10 as exemplified in the instant disclosure: “the present invention provides a method for configuring a UL DAI state under a UL DAI composed of a limited number of bits (e.g., 2 bits). For example, when considering the case in which DL SFs and UL SFs are aggregated in the ratio of 'DL SF:UL SF=4: 1' in the TDD system, information mapped to a UL DAI can express up to 5 states (i.e., 0, 1, 2, 3, and 4) (i.e., a maximum value among the numbers of PDSCHs transmitted per CC or a maximum value among the numbers of DL grant PDCCHs transmitted per CC). However, if the DAI field is composed of 2 bits, the number of bits is insufficient. Therefore, it is necessary to overlap the UL DAI states, and it is also necessary to define the UE operation for the overlapped UL DAI states.”). 
claim 6, in accordance with Yang reference entirety, Yang discloses an apparatus (Fig. 33; BS 110), comprising: a memory (114) comprising instructions; and one or more processors (112) in communication with the memory (114), wherein the one or more processors (110) execute the instruction to perform ((para [0299], details of BS (110) is described to include a processor 112, a memory 114 stored various operations related to operations of the processor 112.  In addition, numerous methods for preventing ACK/NACK generation errors encountered when the EU has miss a PDCCH under carrier aggregation is discussed in para [0137] and thereinafter.  Given the broadest reasonable interpretation in consisting with the specification, the disclosure reads on the  claimed limitations in the present condition hereinbelow) steps of: 
sending one or more pieces (order value of PDCCH and total number of PDCCHs) of downlink control information (DCI) to a user equipment (UE), wherein each of the one or more pieces ((order value of PDCCH) or (the Counterpart PDSCH)) of downlink control information (DCI) carries downlink assignment indexes (DAI), and at least one of the one or more pieces ((order value of PDCCH) or (the Counterpart PDSCH)) of downlink control information (DCI) further carries a total downlink assignment index (total number of PDCCHs) (para [0140] and thereinafter, it is disclosed a base station (BS) may indicate a UE of a total number of PDCCHs that must be received by the corresponding UE over each PDCCH when one or more PDCCHs are transmitted to the UE.  In addition, Fig. 16 and para [0150], it is also disclosed Method for Indicating the Order Value of PDCCH (or the Counterpart PDSCH) Transmitted to UE and a Total Number of PDCCHs (or the Counterpart PDDSCHs) Through Each PDCCH.  Or para [0151] and thereinafter, it is disclosed in details that the UE can be informed of not only a total number of PDCCHs (or corresponding PDSCHs) transmitted to one UE during a specific time interval but also the order value of each PDCCH (or each PDSCH), through each PDCCH.  The order value of PDCCH and a total number of PDCCHs may be indicated through a DAI of PDCCH.  Moreover, para [0128] and thereinafter, DAI is also further elaborated to contain a DCI transmitted through a PDCCH.  In other words, the disclosure thereat teaches each piece of DCI carries a DAI value and a total DAI value in a manner in consisting with the specification of the present invention and as claimed);   
receiving a hybrid automatic repeat request response message (UL ACK/NACK response) sent by the user equipment (UE) according to the total downlink assignment indexes (total DAI) and the downlink assignment index (DCI) of each of one or more  pieces of downlink control information (UL ACK/NACK response is discussed in para [0152] and thereinafter.  Or Fig. 16 and para [0153] and thereinafter, it is further disclosed in verbatim it may be possible to transmit only ACK/NACK of the actually transmitted PDCCH/PDSCH. In addition, in case that a PDCCH requiring acknowledgement of PDCCH detection exists, a total sum of PDCCHs (i.e., all PDCCHs causing a UL ACK/NACK response) and the order value of the corresponding PDCCH may be contained in a DAI of the corresponding PDCCH. A representative example of a PDCCH requiring acknowledgement of PDCCH detection is a PDCCH (i.e., SPS release PDCCH) indicating SPS release); and 
obtaining, according to the hybrid automatic repeat request response message (ACK/NACK information of PDSCH(s)), response information for a physical downlink PDSCH) corresponding to each of the one or more pieces of downlink control information (DCI) (para [0153] and thereinafter, it is also discussed the UE can transmit ACK/NACK information (in case of a PDCCH requiring an ACK/NACK response to PDCCH detection, ACK/NACK information as to PDCCH reception), of PDSCH(s) scheduled by the corresponding PDSCH(s)), 
wherein each downlink assignment index indicates an index of a physical downlink shared channel corresponding to a piece of the one or more pieces of downlink control information carrying a respective downlink assignment index, or indicates an index of a physical downlink control channel indicating downlink semi-persistent scheduling release, or indicates an index of the physical downlink shared channel corresponding to the piece of the one or more pieces of downlink control information carrying the respective downlink assignment index and the physical downlink control channel indicating downlink semi-persistent scheduling release; and the total downlink assignment index is a quantity of physical downlink shared channels corresponding to the one or more pieces of downlink control information, or a quantity of physical downlink control channels indicating downlink semi-persistent scheduling release, or a sum of the quantity of physical downlink shared channels corresponding to the one or more pieces of downlink control information and the quantity of physical downlink control channels indicating downlink semi-persistent scheduling release (para [0152] to [0153] and thereinafter, it is also discussed the order value of PDCCH and a total number of PDCCHs may be indicated through a DAI of PDCCH.  In addition, in case that a PDCCH requiring acknowledgement of PDCCH detection exists, a total sum of PDCCHs and the order value of the corresponding PDCCH may be contained in a DAI of the corresponding PDCCH.  A presentative example of a PDCCH requiring acknowledgement of PDCCH detection is PDCCH (i.e., SPS release PDCCH) indicating SPS release).
Regarding claim 7, in addition to features recited in base claim 6 (see rationales discussed above), Yang also discloses wherein the downlink assignment index of each of the one or more pieces of downlink control information is set in a respective piece of downlink control information, and the total downlink assignment index is set in a total downlink assignment index field in each of the one or more pieces of downlink control information (para [0151] and thereinafter, it is also disclosed in case that a PDCCH requiring acknowledgement of PDCCH detection exists, a total sum of PDCCHs (i.e., all PDCCHs causing a UL ACK/NACK response) and the order value of the corresponding PDCCH).
 Regarding claim 8, in addition to features recited in base claim 6 (see rationales discussed above), Yang also discloses wherein the hybrid automatic repeat request response message comprises first response information for a physical downlink shared channel corresponding to at least one of the one or more pieces of downlink control information received by the user equipment, and second response information for a physical downlink shared channel corresponding to at least one of the one or more pieces of downlink control information missed by the user equipment (para [0184] and thereinafter: “in order to prevent inconsistency in numbers/positions of ACK/NACK bits between the UE and the BS, the ACK/NACK bits for constructing per-CC ACK/ NACK payload may be determined depending on not only a transmission mode (i.e., a maximum number of CW s capable of being transmitted) per DL CC but also the presence or absence of CW bundling per DL CC. For example, if a transmission mode established in a CC supports transmission of a single transport block (TB) or employs bundling, the number of ACK/NACK bits for the corresponding CC may be given as "2x{the number of subframes (or PDSCHs) where the UE must perform ACK/NACK feedback}". In contrast, provided that a transmission mode established in a CC supports transmission of two TBs and does not employ bundling, the number of ACK/NACK bits for the corresponding CC may be given as the number of subframes ( or PDSCHs) where the UE must perform ACK/NACK feedback.” And [0186] and thereinafter: “the entire ACK/NACK payload size can be adjusted using the UL DAI value. In more detail, the size of per-CC ACK/NACK payload (also called 'ACK/NACK part') for each DL CC can be determined considering a UL DAI value, a transmission mode of the corresponding CC, and the presence or absence of bundling. In addition, the position of each ACK/NACK in per-CC ACK/NACK payload can be determined using DL DAI value(s) received at each DL CC.”).
Regarding claim 9, in addition to features recited in base claim 6 (see rationales discussed above), Yang also discloses wherein, in each of the one or more pieces of downlink control information, a quantity of bits occupied by the total downlink assignment index is 2, and a quantity of bits occupied by the downlink assignment index is 2 (para [0146] and thereinafter, example of teaching as following: “ BS transmits one or more PDCCHs to a UE within one subframe, the BS may inform the UE of the order value of each PDCCH transmitted within the corresponding subframe. The PDCCH order value may be indicated by a DAI of a PDCCH. For example, provided that the BS transmits 3 PDCCHs to the UE within one subframe, the BS may indicate the value of 0, 1 or 2 ( or 1, 2 or 3) through each PDCCH. The PDCCH order may be determined according to a CCE index, the frequency order of CC through which a PDSCH is transmitted, or the order of carrier indication field (CIF) values of CC.” In addition, para [0250] and thereinafter, it is further disclosed as: “a method for configuring a UL DAI state under a UL DAI composed of a limited number of bits (e.g., 2 bits). For example, when considering the case in which DL SFs and UL SFs are aggregated in the ratio of 'DL SF:UL SF=4: 1' in the TDD system, information mapped to a UL DAI can express up to 5 states (i.e., 0, 1, 2, 3, and 4) (i.e., a maximum value among the numbers of PDSCHs transmitted per CC or a maximum value among the numbers of DL grant PDCCHs transmitted per CC). However, if the DAI field is composed of 2 bits, the number of bits is insufficient. Therefore, it is necessary to overlap the UL DAI states, and it is also necessary to define the UE operation for the overlapped UL DAI states.”).
Regarding claim 10, in addition to features recited in base claim 6 (see rationales discussed above), Yang also discloses wherein the total downlink assignment index is represented using a status (UL DAI state), and the status is obtained by obtaining a remainder of the total downlink assignment index divided by a status quantity corresponding to a quantity of bits occupied by the total downlink assignment index (UL DAI state is exemplified in para [0250] to [0261] in reference to TABLES 8-10 as exemplified in the instant disclosure: “the present invention provides a method for configuring a UL DAI state under a UL DAI composed of a limited number of bits (e.g., 2 bits). For example, when considering the case in which DL SFs and UL SFs are aggregated in the ratio of 'DL SF:UL SF=4: 1' in the TDD system, information mapped to a UL DAI can express up to 5 states (i.e., 0, 1, 2, 3, and 4) (i.e., a maximum value among the numbers of PDSCHs transmitted per CC or a maximum value among the numbers of DL grant PDCCHs transmitted per CC). However, if the DAI field is composed of 2 bits, the number of bits is insufficient. Therefore, it is necessary to overlap the UL DAI states, and it is also necessary to define the UE operation for the overlapped UL DAI states.”). 
Regarding claim 11, in accordance with Yang reference entirety, Yang discloses a method comprising (numerous methods for preventing ACK/NACK generation errors encountered when the UE has miss a PDCCH under carrier aggregation is discussed in para [0137] and thereinafter.  Given the broadest reasonable interpretation in consisting with the specification, the disclosure reads on the  claimed limitations in the present condition hereinbelow): 
receiving one or more pieces of first downlink control information (DCI) from a base station (BS), wherein each of the one or more pieces of the first downlink instruction (DCI) ((order value of PDCCH) or (the Counterpart PDSCH)) carries a downlink assignment indexes (DAI), and at least one of the one or more pieces of first downlink control information (DCI) further carries a total downlink assignment index (total number of PDCCHs) (Fig. 16 and para [0150], it is disclosed Method for Indicating the Order Value of PDCCH (or the Counterpart PDSCH) Transmitted to UE and a Total Number of PDCCHs (or the Counterpart PDDSCHs) Through Each PDCCH.  Or para [0151] and thereinafter, it is disclosed in details that the UE can be informed of not only a total number of PDCCHs (or corresponding PDSCHs) transmitted to one UE during a specific time interval but also the order value of each PDCCH (or each PDSCH), through each PDCCH.  The order value of PDCCH and a total number of PDCCHs may be indicated through a DAI of PDCCH.  Moreover, para [0128] and thereinafter, DAI is also further elaborated to contain a DCI transmitted through a PDCCH.  In other words, the disclosure thereat teaches each piece of DCI carries a DAI value and a total DAI value in a manner in consisting with the specification of the present invention and as claimed);  
generating a hybrid automatic repeat request response message (ACK/NACK information of PDSCH(s)) according to the total downlink assignment index (total DAI), the downlink assignment indexes (DAI) of each of the one or more pieces of first downlink control information (DCI) (Fig. 16 and para [0153] and thereinafter, it is further disclosed in verbatim it may be possible to transmit only ACK/NACK of the actually transmitted PDCCH/PDSCH. In addition, in case that a PDCCH requiring acknowledgement of PDCCH detection exists, a total sum of PDCCHs (i.e., all PDCCHs causing a UL ACK/NACK response) and the order value of the corresponding PDCCH may be contained in a DAI of the corresponding PDCCH. A representative example of a PDCCH requiring acknowledgement of PDCCH detection is a PDCCH (i.e., SPS release PDCCH) indicating SPS release); and 
sending the hybrid automatic repeat request response message to the base station (Fig. 16 and para [01532], it is also disclosed the UE can transmit ACK/NACK information of PDSCH(s) scheduled by the corresponding PDSCH(s));  
wherein each downlink assignment index (DCI) indicates an index of a physical downlink shared channel (PDSCH) corresponding to a piece of first downlink control information (DCI) carrying a respective the downlink assignment index (DAI), or indicates an index of the physical downlink control channel (PDCCH) indicating or indicates an index of the physical downlink shared channel (PDSCH) corresponding to the piece of first downlink control information (DCI) carrying the respective downlink assignment index (DAI) and the physical downlink control channel (PDCCH) indicating downlink semi-persistent scheduling release (SPS) (para [0152] to [0153] and thereinafter, it is also discussed the order value of PDCCH and a total number of PDCCHs may be indicated through a DAI of PDCCH.  In addition, in case that a PDCCH requiring acknowledgement of PDCCH detection exists, a total sum of PDCCHs and the order value of the corresponding PDCCH may be contained in a DAI of the corresponding PDCCH), and 
the total downlink assignment index (total DAI) is a quantity of physical downlink shared channels (PDSCHs) corresponding to a total quantity of pieces of downlink control information(DCI) sent by the base station to the apparatus, the total quantity of pieces of downlink control information comprising the one or more pieces of first downlink control information received by the apparatus, or is a quantity of physical downlink control channels (PDCCHs) indicating downlink semi-persistent scheduling release (SPS), or is a sum of the quantity of physical downlink shared channels (PDSCHs) corresponding to the total quantity of pieces of downlink control information (DCI) and a quantity of physical downlink control channels (PDCCHs) indicating downlink semi-persistent scheduling release (SPS) (para [0152] to [0153] and thereinafter, it is also discussed the order value of PDCCH and a total number of PDCCHs may be indicated through a DAI of PDCCH.  In addition, in case that a PDCCH requiring acknowledgement of PDCCH detection exists, a total sum of PDCCHs and the order value of the corresponding PDCCH may be contained in a DAI of the corresponding PDCCH.  A presentative example of a PDCCH requiring acknowledgement of PDCCH detection is PDCCH (i.e., SPS release PDCCH) indicating SPS release).
Regarding claim 13, in addition to features recited in base claim 11 (see rationales discussed above), Yang also discloses wherein the method further comprise: obtaining each downlink assignment indexes (DAI) from each of the one or more pieces of the first downlink control information (DCI), and obtaining the total downlink assignment index (DAI) in a total downlink assignment index field in each of the one or more pieces of first downlink control information (DCI) (para [0151] and thereinafter, it is also disclosed in case that a PDCCH requiring acknowledgement of PDCCH detection exists, a total sum of PDCCHs (i.e., all PDCCHs causing a UL ACK/NACK response) and the order value of the corresponding PDCCH).
Regarding claim 14, in addition to features recited in base claim 11 (see rationales discussed above), Yang also discloses wherein, in each of the one or more pieces of first downlink control information, a quantity of bits occupied by the total downlink assignment index is 2, and a quantity of bits occupied by the respective downlink assignment index is 2 (para [0146] and thereinafter, example of teaching as following: “ BS transmits one or more PDCCHs to a UE within one subframe, the BS may inform the UE of the order value of each PDCCH transmitted within the corresponding subframe. The PDCCH order value may be indicated by a DAI of a PDCCH. For example, provided that the BS transmits 3 PDCCHs to the UE within one subframe, the BS may indicate the value of 0, 1 or 2 ( or 1, 2 or 3) through each PDCCH. The PDCCH order may be determined according to a CCE index, the frequency order of CC through which a PDSCH is transmitted, or the order of carrier indication field (CIF) values of CC.” In addition, para [0250] and thereinafter, it is further disclosed as: “a method for configuring a UL DAI state under a UL DAI composed of a limited number of bits (e.g., 2 bits). For example, when considering the case in which DL SFs and UL SFs are aggregated in the ratio of 'DL SF:UL SF=4: 1' in the TDD system, information mapped to a UL DAI can express up to 5 states (i.e., 0, 1, 2, 3, and 4) (i.e., a maximum value among the numbers of PDSCHs transmitted per CC or a maximum value among the numbers of DL grant PDCCHs transmitted per CC). However, if the DAI field is composed of 2 bits, the number of bits is insufficient. Therefore, it is necessary to overlap the UL DAI states, and it is also necessary to define the UE operation for the overlapped UL DAI states.”).
 Regarding claim 15, in addition to features recited in base claim 11 (see rationales discussed above), Yang also discloses wherein the total downlink assignment index is represented using a status (UL DAI state), and the status is obtained by obtaining a remainder of the total downlink assignment index divided by a status quantity corresponding to a quantity of bits occupied by the total downlink assignment index (UL DAI state is exemplified in para [0250] to [0261] in reference to TABLES 8-10 as exemplified in the instant disclosure: “the present invention provides a method for configuring a UL DAI state under a UL DAI composed of a limited number of bits (e.g., 2 bits). For example, when considering the case in which DL SFs and UL SFs are aggregated in the ratio of 'DL SF:UL SF=4: 1' in the TDD system, information mapped to a UL DAI can express up to 5 states (i.e., 0, 1, 2, 3, and 4) (i.e., a maximum value among the numbers of PDSCHs transmitted per CC or a maximum value among the numbers of DL grant PDCCHs transmitted per CC). However, if the DAI field is composed of 2 bits, the number of bits is insufficient. Therefore, it is necessary to overlap the UL DAI states, and it is also necessary to define the UE operation for the overlapped UL DAI states.”). 
Regarding claim 16, in addition to features recited in base claim 11 (see rationales discussed above), Yang also discloses wherein the one or more pieces of first downlink control information are associated with different carriers (para [0151] and thereinafter, it is also disclosed in case that the PCCH requiring acknowledge of PDCCH detection exists, a total sum of PDCCHs (i.e., all PDCCHs causing a UL ACK/ACK response) and the order value of the corresponding PDCCH.  Furthermore, primary component carrier in a carrier aggregation is also discussed in para [0080] and thereinafter.  In addition, para [0208]: “CC index information may be transmitted through a DAI field contained in a UL grant PDCCH.”). 
 Regarding claim 17, in addition to features recited in base claim 11 (see rationales discussed above), Yang also discloses sorting, by the user equipment, downlink assignment indexes carried by the one or more pieces of first downlink control information received by the user equipment (para [0146] and thereinafter, to cope with a PDCCH detection failure, the instant application discloses: “the BS may inform the UE of the order value of each PDCCH transmitted within the corresponding subframe. The PDCCH order value may be indicated by a DAI of a PDCCH. For example, provided that the BS transmits 3 PDCCHs to the UE within one subframe, the BS may indicate the value of 0, 1 or 2 ( or 1, 2 or 3) through each PDCCH. The PDCCH order may be determined according to a CCE index, the frequency order of CC through which a PDSCH is transmitted, or the order of carrier indication field (CIF) values of CC.” From the disclosure, it is inherent that the sorting step in disclosed).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. (US 2012/0039280).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.





/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        March 17, 2021